Citation Nr: 1706508	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  14-28 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether a notice of disagreement (NOD) to a September 23, 2011, rating decision was timely filed.

2.  Entitlement to an effective date earlier than October 12, 2012, for the grant of service connection for obstructive sleep apnea (OSA).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a compensable rating prior to October 12, 2012, and a rating higher than 10 percent since October 12, 2012 for left and right carpal tunnel syndrome, respectively.

5.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of HIV positive, pulmonary venous return, left and right foot disorders, and lumbar spine disorder, respectively.



REPRESENTATION

Veteran represented by:	Robert Muth, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy, with qualifying service from May 30, 1995 to June 22, 2004.  However, the Veteran's additional active duty service from June 23, 2004 to August 2007 is subject to a regular bar to eligibility for VA benefits, due to an other than honorable (OTH) discharge based on willful and persistent misconduct.  See October 2014 administrative decision.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified at a Board videoconference hearing in April 2015, before a Veterans Law Judge (VLJ) who has since retired from the Board.  Subsequently, the Veteran was afforded the opportunity for another hearing, before a current VLJ.  Thus, the Veteran again testified at a Board videoconference hearing, in October 2016, before the undersigned VLJ.  Transcripts are of record for both hearings.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a timely NOD in April 2014 with the September 2011 rating decision.  The Board finds the RO sent notice of the September 23, 2011 rating decision to an incorrect address, rather than the Veteran's updated address on file.  The Veteran timely filed a notice of disagreement (NOD) with the rating decision once he inadvertently discovered its existence later, in March 2014.  Thus, the RO's September 2011 rating decision did not become final and binding on the merits, and a timely appeal on the underlying merits of the September 2011 issues has been initiated, but not perfected.  

2.  The date of claim for the Veteran's service connection for OSA is January 14, 2011.


CONCLUSIONS OF LAW

1.  The Veteran filed a timely NOD with the September 2011 decision on all issues that were denied therein.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 19.34, 20.101(c), 20.200, 20.201, 20.300, 20.302(a), 20.305 (2016).

2.  The criteria are met for an earlier effective date of January 14, 2011, for the grant of service connection for OSA.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant the Veteran's claims is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

I.  Timely NOD with September 2011 Rating Decision

Appellate review is initiated by filing a notice of disagreement (NOD) and completed by filing a substantive appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  The NOD must be filed within one year from the date that the RO mails notice of the determination.  The date of mailing of the notification is presumed to be the same as the date of the letter.  38 C.F.R. § 20.302 (a).  A NOD must be a "written communication from the claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result."  38 C.F.R. § 20.201.  If an NOD is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105 (c).  

The Veteran's testified at his Board hearings that because the RO sent the notice of a September 2011 rating decision to a long out-of-date mailing address, he never received it and was unaware of the adverse decision until March 2014.  The Veteran did not file any written communication expressing dissatisfaction or disagreement with the September 2011 rating decision until he submitted a statement in April 2014, noting that such rating decision was sent to incorrect addresses and consequently, he said, "I did not receive anything regarding the denial until it was given at VARO San Diego, California on March 2014."  

In July 2014, the RO formally notified the Veteran that correspondence received in April 2014 was not accepted as a valid NOD to a September 2011 rating decision, as it was not filed within one year of the adverse decision.  Upon remand by the Board in September 2015, the AOJ issued an SOC on the determination of the underlying issue of the timeliness of his NOD with the September 2011 rating decision, whereupon the Veteran has perfected an appeal of the timeliness issue.  

In this case, the RO issued a September 2011 rating decision, which denied the Veteran's several claims, filed on January 14, 2011, for:  (1) increased rating claims for right and left carpal tunnel syndrome higher than 0 percent, respectively; (2) service connection for hypertension; (3) petitions to reopen claims for service connection for OSA, residuals of HIV positive, pulmonary venous return, left and right foot disorders, and lumbar spine disorder, respectively.  

As an initial matter, there are indications in the file that he was a homeless Veteran, so that it would be reasonably expected his mailing addresses changed often depending on his housing situation.  See January 2009 VA memo.  Around that time, in January 2009, VA communications to the Veteran indicate that the address on file was his University Avenue address, but subsequently, the Veteran never again identified this as his address in his communications to VA.  

After January 2009, the Veteran's communications to VA initially referred to an updated address on Carlton Blvd., and then identified an address at Marlboro Avenue since the time of his January 14, 2011 claims at issue.  Important to the Board's determination of this timeliness issue is that the Veteran's claims on all the issues decided in the September 2011 rating decision were filed in a January 14, 2011 VA Form 21-4138, that was received by the RO and expressly identified the Veteran's then-current address as Marlborough Avenue.  From the time of the January 14, 2011 claims until the September 2011 rating decision, the San Diego RO apparently had accepted Marlboro Avenue as the address of record and had sent all communications, four in total, to an updated address at Marlboro Avenue.  The San Diego RO also requested examinations noting the address on file as Marlboro Avenue.  In contrast, the San Diego RO sent no communications to the Veteran's outdated address at University Avenue following January 2009.  

After transfer of the file from the San Diego RO to the Salt Lake RO, the new RO inexplicably sent notice of the September 2011 rating decision to an address not in use since January 2009 (approximately 19 months), despite indications in the file that the Veteran was homeless and had changed addresses in the interim.  On the Board's close review of the mailings sent by the AOJ to the Veteran surrounding the time of the September 2011 rating decision, the Board finds that notice of the decision was indeed sent to an incorrect address (University Avenue).  

Thus, VA's mailing to a clearly incorrect address was gross prejudicial error against the Veteran, such that there is no basis to consider the presumption of regularity or whether the decision was returned undeliverable so long after the Veteran had moved.  Since due process did not attach to the September 2011 rating decision, it did not entail proper notification to the Veteran until he inadvertently discussed its existence in March 2014 (where he was finally notified, in fact) and filed a NOD the month thereafter, in April 2014, which the Board finds to be a timely NOD.  As such, the September 2011 rating decision did not become final and binding on its several determinations.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.302, 20.1103.  Resolving any doubt in favor of the Veteran, the Board finds that the Veteran did file a timely NOD with the September 2011 determination, and grants the appeal to this limited extent.  

II.  Effective Date Earlier than October 12, 2012 for Service Connection for OSA

Here, the Veteran maintains that he should receive an effective date earlier than October 12, 2012, which is when service connection was established and an initial 50 percent rating has been assigned.  The RO initially denied service connection for OSA in an October 2008 rating decision.  The Veteran neither appealed this decision, nor submitted new and material evidence within a year of its issuance, and that rating decision is thus final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  Consequently, an earlier effective date before the last final October 2008 rating decision is not warranted by law.  The issue of CUE in a specific prior RO rating decision has not been raised by the Veteran and, therefore, is not before the Board at this time.  38 C.F.R. §3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

Subsequently, the claims folder contains no other communication from the Veteran or his representative indicating intent to seek, or a belief in entitlement to, service connection for OSA until the petition to reopen the previously denied claim for service connection for OSA was received January 14, 2011.  38 C.F.R. §§ 3.1(p), 3.155(a).  As discussed above, the Board finds that the RO's September 2011 rating decision did not become final and binding on the Veteran, due to improper compliance with VA's requirements for notice and due process.  As such, the September 2011 rating decision's denial of the issue of obstructive sleep apnea also did not become final and binding upon the Veteran.  To this point, in the April 2016 supplemental brief, the Veteran contends the effective date should be January 14, 2011.  The Board accepts that this is the appropriate effective date for the grant of service connection of OSA.  The Board assigns an earlier effective date of January 14, 2011 for the grant of service connection for OSA, and grants this appeal.  


ORDER

The Veteran filed a timely NOD with the September 2011 determination, and the appeal is granted to this limited extent; subject to additional development on remand, discussed below.

An earlier effective date of January 14, 2011, for the grant of service connection for OSA, is granted.


REMAND

In the Board's present decision, as discussed above, the Board finds the Veteran did not receive notification of the September 2011 rating decision, which denied several claims, but did file a timely NOD when he learned of the decision in March 2014.  However, the Veteran was not provided a Statement of the Case (SOC) or given an opportunity to perfect the appeal of this additional claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement), the Board must remand the claim, rather than merely referring it.  An SOC must be issued and the Veteran given an opportunity to perfect the appeal of these claims to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board must remand for the AOJ to provide the Veteran an SOC on the remaining claims:  (1) increased rating claims for right and left carpal tunnel syndrome, respectively; (2) petitions to reopen claims for service connection for residuals of HIV positive, pulmonary venous return, left and right foot disorders, and lumbar spine disorder, respectively.  

One of the issues denied in the September 2011 rating decision was service connection for hypertension, which remains pending.  Therefore, the Board recharacterizes the issue as service connection for hypertension, rather than a petition to reopen a previously denied claim for service connection.  His service treatment records for his period of eligible service show no diagnoses for hypertension but do show indications of elevated blood pressure.  His period of ineligible service shows diagnoses and treatment by prescription of antihypertensive medications for hypertension.  Post-service, his VA treatment records show diagnosis for a current hypertension and prescription of antihypertensive medications.  Therefore, the Board finds a remand is necessary for a VA examination and opinion on whether the Veteran's hypertension is etiologically linked to his period of honorable service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); and McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a Statement of the Case (SOC) concerning whether he is entitled to (1) increased rating claims for right and left carpal tunnel syndrome, respectively; and (2) petitions to reopen claims for service connection for residuals of HIV positive, pulmonary venous return, left and right foot disorders, and lumbar spine disorder, respectively.  
Advise the Veteran that he still needs to file a timely Substantive Appeal (VA Form 9 or equivalent statement), in response to the SOC to "perfect" an appeal to the Board concerning these additional claims.  If, and only if, he submits a timely Substantive Appeal in response to this SOC, thereby perfecting his appeal of this additional claim, should it be returned to the Board.

2.  Obtain a medical opinion to determine the etiology of the Veteran's hypertension.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by his honorable period of military service from May 1995 to June 22, 2004.  Why or why not?  
The Veteran is barred from receiving VA benefits for any disability that arose during his second period of active military service from June 23, 2004 to August 2007 due to the character of discharge.  

3.  Then readjudicate the hypertension claim.  If this claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


